DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Notice of Response to Applicants Amendment
This action is in response to applicant's amendment received on 11/04/2020. The following is the status of the claims:
Claims 1-2, 4-7, 9-12, 15-17, and 19-20 are pending.
Claims 3, 8, 13, 14, and 18 are canceled.
Claims 12, 15-17, and 19-20 are withdrawn from consideration.
Claims 1, 5-7, and 9-10 are amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-2, 4-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsychkov et al. - (US2012/0267080 - previously cited), in view of Hashizumi et al. - (US7143724 - previously cited), hereinafter referred to as “Tsychkov” and “Hashizumi” respectively.

Regarding Claim 1, Tsychkov discloses (Figures 1-3) a vehicle (1) battery thermal management system (7) comprising: 
a battery enclosure (10) housing a battery (8); 
a heat exchanger (assembly of flange elements 15 & 21, i.e. fins) mounted within an exterior wall (B) of the battery enclosure (as shown in Figures 2-3), the heat exchanger having a first set of heat exchanger elements (21) extending externally to the battery enclosure(as shown in Figures 2-3), the first set of heat exchanger elements being in fluid communication with external air (air coming in at 18a by the action of fan 19, denoted by black arrows) and a second set of heat exchanger elements (15) extending internally to the battery enclosure (as show in Figures 2-3), the second set of heat exchanger elements being in fluid communication with internal air (air through duct 12d by the action of fan 13, denoted by bold white arrows) within the battery enclosure (as shown in Figures 2-3); 
an internal damper door (14) configured to control the flow of the internal air into the second set of heat exchanger elements (per Paragraph 0020 and as shown in Figures 2-3, the damper 14 open and closes duct 12d as to allow or block airflow through the second set of heat exchanger elements 15); 
(25) for controlling the internal damper door (as shown in Figures 2-3 and per Paragraph 0023 where controller 25 is connected to damper 14) to augment cooling of the battery enclosure (inherent function since the internal airflow when allowed to flow along duct 12d and through the second set of heat exchanger elements 15 would exchange heat with the external air via the external heat exchanger elements 21 as to enhance cooling of the interior of the enclosure).
Tsychkov fails to explicitly teach a plurality of the batteries.
Tsychkov does however disclose (see Paragraph 0001) that the battery enclosure houses at least one battery (emphasis added) which a skilled artisan would have recognized as the possibility of having more than one battery. A skilled artisan would have also recognized that having a plurality of batteries would have increased the electric power storing capacity of the system.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tsychkov, by employing a plurality of the batteries, as suggested by Tsychkov, for the purpose of increasing the storing capacity of the system while at the same time providing efficient cooling to the plurality of batteries as to ensure reliable operation of the vehicle.  
Tsychkov as modified fails to teach one or more first sensors configured to send signals to the control system indicative of the operating position (“operating position” is interpreted in view of applicant disclosure to mean the actual position, i.e. angle, of the damper doors since these damper doors actually rotate or move) of the internal damper door (Tsychkov’s sensors 26, 27, 28, 29 are temperature sensors), wherein the control system is configured to control an angle of the internal damper door based on the signals received from the one or more first sensors.
However, Hashizumi teaches a vehicle battery system (Figures 1-3) comprising a battery enclosure (assembly of 1 & 20, Figures 2-3) housing a plurality of batteries (7, Column 4, lines 55-56), damper doors (14, 15, Figures 2-3) configured to control air flow in and out of the battery enclosure (Column 5, lines 43-47); and a control system (2, Figure 1) for controlling the damper doors (Column 5, lines 55-57). In particular, Hashizumi teaches sensors (34) configured to send signals to the control system indicative of the operating position of the damper doors (Column 7, lines 35-37), wherein the control system is configured to control an angle of the damper doors based on the signals received from the sensors (Column 7, lines 38-40) for the purpose of optimizing the temperature control of the batteries (Column 7, lines 41-44), ultimately ensuring efficient operation of the system.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tsychkov, by employing one or more first sensors configured to send signals to the control system indicative of the operating position of the internal damper door, wherein the control system is configured to control an angle of the internal damper door based on the signals received from the one or more first sensors, as taught by Hashizumi, for the purpose of optimizing the temperature control of the batteries, ultimately ensuring efficient operation of the system.  
Regarding Claim 2, Tsychkov as modified teaches the vehicle battery thermal management system of claim 1 and further teaches (Tsychkov’s Figures 2-3) an air (AC comprising evaporator 16) configured for cooling the battery enclosure (Paragraph 0026).
Regarding Claim 4, Tsychkov as modified teaches the vehicle battery thermal management system of claim 1 and further teaches (Tsychkov’s Figures 2-3) an internal compartment (12d) having an opening (inlet opening to duct 12d which is defined by left wall of 10 and the vertical partition region which divides 12e and 12d) in fluid communication with the battery enclosure (as shown in Tsychkov’s Figures 2-3), wherein the second set of heat exchanger elements extend within the internal compartment (as shown Tsychkov’s Figures 2-3).
Regarding Claim 5, Tsychkov as modified teaches the vehicle battery thermal management system of claim 4 and further teaches (Tsychkov’s Figures 2-3) an internal fan (13) mounted within the internal compartment (as shown in Tsychkov’s Figures 2-3), the internal fan being configured to circulate the internal air entering the battery enclosure from the second set of heat exchanger elements (as denoted by bold white arrows).
Regarding Claim 6, Tsychkov as modified teaches the vehicle battery thermal management system of claim 1 and further teaches (Tsychkov’s Figures 2-3) an external compartment (18) having an opening (18a) in fluid communication with the external air (Paragraph 0022, 3rd sentence), wherein the first set of heat exchanger elements extend within the external compartment (as shown in Tsychkov’s Figures 2-3).
Regarding Claim 7, Tsychkov as modified teaches the vehicle battery thermal management system of claim 6 and further teaches (Tsychkov’s Figures 2-3) an (19) mounted within the external compartment (as shown in Tsychkov’s Figures 2-3), the external fan being configured to draw the external air into the first set of heat exchanger elements (Paragraph 0022, 3rd sentence).
Regarding Claim 9, Tsychkov as modified teaches the vehicle battery thermal management system of claim 1 and further teaches (Tsychkov’s Figures 2-3) one or more second sensors (28) configured to send signals (temperature signals, Paragraph 0024, lines 7-11) to the control system indicative of the operating position (“operating position” is interpreted in view of applicant disclosure to mean “operating condition” since the position of the air conditioner elements do not appear to change. Here, the sensor 28 measure the external air temperature conditions as to decide whether to turn ON/OFF evaporator 16 which is inherently a part of an air conditioner system) of one or more components (16) of an air conditioning system (AC comprising evaporator 16), wherein the control system is configured to control the operation of the one or more components of the air conditioning system based on the signals received from the one or more second sensors (per Paragraph 0026).
Regarding Claim 10, Tsychkov as modified teaches the vehicle battery thermal management system of claim 1 and further teaches (Tsychkov’s Figures 2-3) one or more second sensors (29) configured to send signals (temperature signals, Paragraph 0024, lines 7-11) to the control system indicative of the operating position (“operating position” is interpreted in view of applicant disclosure to mean “operating condition” since the position of the air conditioner elements do not appear to change. Here, the sensor 28 measure the external air temperature conditions as to decide whether to turn ON/OFF evaporator 16 which is inherently a part of an air conditioner system) of one or more components (16) of an air conditioning system (AC comprising evaporator 16), wherein the control system is configured to control the operation of the one or more components of the air conditioning system (per Paragraph 0026) and the operation of the at least one external damper door and internal damper door (as set forth in claim 1 above) based on the signals received from the one or more first and second sensors (per Tsychkov’s Paragraph 0026 and in the manner taught by Hashizumi).
Regarding Claim 11, Tsychkov as modified teaches the vehicle battery thermal management system of claim 1 and further teaches wherein the heat exchanger is an air-to-air heat exchanger (as shown in Tsychkov’s Figures 2-3).

Response to Arguments
Applicant's arguments, see remarks filed 11/04/2020, in regards to the rejections under 35 USC 103 have been fully considered but they are not deemed persuasive.
Applicant argues, in regards to claim 1, that the Office action fails to asserts which element in the prior art to Tsychkov corresponds to the claimed external damper door in the recitation of “at least one of an external damper door configured to control the flow of the external air into the first set of heat exchanger elements and an internal damper door configured to control the flow of the internal air into the second set of heat exchanger elements” in lines 9-11 and that the prior art nevertheless fails to teach such an external damper as claimed.
does not require both of an external damper and an internal damper. The broadest reasonable interpretation (BRI) of claim 1 only requires the external damper or the internal damper. In other words, per the BRI of “at least one of an external damper door configured to control the flow of the external air into the first set of heat exchanger elements and an internal damper door configured to control the flow of the internal air into the second set of heat exchanger elements” (emphasis added) only one of: the external damper and the internal damper is required. It is acknowledged that the prior art of record does not teach an external damper in the manner claimed, however the limitation is still met given the alternative choice between either of the external damper and the internal damper. Should applicant desire to claim both dampers explicitly, the claim must be amended. In contrast to what is presently claimed, the following language alternatives would require both dampers:

--at least one external damper door configured to control the flow of the external air into the first set of heat exchanger elements and at least one internal damper door configured to control the flow of the internal air into the second set of heat exchanger elements--

--an external damper door configured to control the flow of the external air into the first set of heat exchanger elements and an internal damper door configured to control the flow of the internal air into the second set of heat exchanger elements--

--at least one external damper door configured to control the flow of the external air into the first set of heat exchanger elements and an internal damper door configured to control the flow of the internal air into the second set of heat exchanger elements--


These arguments are respectfully traversed. The Office respectfully asserts that Hashizumi was not relied upon for teaching internal and/or external dampers or how the control air, but rather, it was relied upon as teaching that is indeed well-known to employ sensors indicative of the operating position of dampers in general. It is worth noting that in Hashizumi the term “valve” is clearly synonym of “damper”. Again, since claim 1 only requires one of the dampers, the primary reference to Tsychkov already teaches one of the dampers (the internal dampers) and the claimed airflow control of the internal air.
 All remaining arguments are dependent on the aforementioned ones.
For at least the reasons discussed and set forth in the rejection above, Claims 1-2, 4-7, and 9-11 remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran and Edward Landrum can be reached on 571-270-7740, 571-272-6681, 571-272-1184 and 571-272-5567 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

     /JIANYING C ATKISSON/                Supervisory Patent Examiner, Art Unit 3763